2.	Applicant’s election without traverse of the species in which the staple has the structure recited in instant claim 67 in the reply filed on February 19, 2021 is acknowledged.
	Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	The Sequence Listing filed June 29, 2020 is approved.
	The substitute specification filed June 29, 2020 has been entered.
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: At page 160, paragraph [00333], line 4, “tricyclohexylphosphine” is misspelled.  Appropriate correction is required.
5.	Note on the examiner’s interpretation of the claim language:  Claim 46, line 2, recites a peptide formula using the variables X3 and X6; and claim 46, last six lines, recite staple structures including the variables X6 and X3.  The variables X3 and X6 each stands for a single amino acid at positions 3 and 6, respectively, of the peptide.  By contrast, X6 and X3 stand for six adjacent amino acids and three adjacent amino acids, respectively, such that the staple structures represent i+7 and i+4 staples.  Further, with respect to claim 46, lines 7-9, while claim 46 requires at least one of the staple structures recited in the last six lines to be present in the claimed peptide, claim 
6.	Claims 46-62, 64, 65, 67, and 68 are objected to because of the following informalities:  Claim 46 defines the variable X at line 5 and in the last line of the claim.  The same definition of X is provided at each occurrence.  It is suggested that one of the two definitions should be deleted in order to avoid redundant claim terminology.  Further, because the variable X does not occur in the peptide formula at claim 46, line 2, it is suggested that “X” be deleted from claim 46, line 5.  Claim 46, lines 7-9, recites that “at least two of X… comprise side chains that are linked together to form a staple”.  However, “X” does not appear in the peptide formula at line 2.  Further, in view of the staple formulas at claim 46, last six lines, it is clear that “X” represents any of X2 through X12.  Accordingly, the recitation of X at claim 46, line 7 is redundant and should be deleted.  For analogous reasons, at claim 60, line 7, “X,” should be deleted as being redundant.  Appropriate correction is required.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 60-63, 65, and 66 are rejected under 35 U.S.C. 103 as being obvious over Verdine et al (U.S. Patent Application Publication 2016/0024153).  Verdine et al teach a polypeptide staple having the structure shown in Figure 1, second polypeptide structure, and in Figure 3(a), second polypeptide structure.  See also paragraphs [0083] and [0085].  Verdine et al’s staple is identical to the staple recited in instant claim 60, page 6 of the preliminary amendment filed February 19, 2021, line 3, and in instant claim 63, page 9 of the preliminary amendment, last line.  Verdine et al do not teach a polypeptide comprising one of these staples plus a second staple, or comprising one of these staples plus a stitched crosslinker.  However, in general, Verdine et al teach that their polypeptides can comprise plural staples.  See, e.g., paragraphs [0098], [0100], [0113], [0114], [0126], and [0185].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form polypeptides comprising the staple structure taught in Verdine et al’s Figure 1 and Figure 3(a), plus at least one additional staple structure including a stitched staple structure, because the staple structure taught in Verdine et al’s Figure 1 and Figure 3(a) is a preferred and exemplified staple structure, because Verdine et al teach in general that polypeptides comprising plural staple structures are useful, and because the use of plural staple structures with only the expected result that each staple structure contributes to stabilizing the alpha-helical secondary structure of the polypeptide (see, e.g., paragraphs [0003], [0005], [0098], and [0099]), is prima facie obvious.
9.	Claims 46-59, 64, 67, and 68 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.  The prior art of record does not teach or render obvious the specific staple structures recited in instant claim 46.  Accordingly, peptides comprising the specific staple structures, and compositions comprising the peptides, are also novel and unobvious over the prior art of record or any combination thereof.
	Claims 60 and 63, if amended to delete the staple recited in instant claim 60, page 6 of the preliminary amendment filed February 19, 2021, line 3, and in instant claim 63, page 9 of the preliminary amendment, last line, would also be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record, and in particular Verdine et al (U.S. Patent Application Publication 2016/0024153), does not teach or render obvious a peptide comprising one of the other specific staple structures recited in claims 60 and 63 and further comprising at least one additional staple.  See MPEP 2144.08.
	The Mazzier et al article (Peptide Science, Vol. 102, pages 115-123) is cited as art of interest, teaching a peptide staple comprising two carbamate groups.  See Figure 2.  However, the Mazzier et al article does not teach or render obvious any of the specific staple structures recited in claims 46, 60, and 63.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 31, 2021